Citation Nr: 1023356	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 

2.  Entitlement to service connection for residuals of 
plantar warts of the right foot, post excision.

3.  Entitlement to service connection for colloid cyst, right 
lobe of the thyroid.

4.  Entitlement to service connection for dry eyes.

5.  Entitlement to service connection for eyelid infections.

6.  Entitlement to service connection for sinusitis and 
chronic sinus infections.

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for diverticulitis.

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issues of entitlement to service connection for 
sinusitis, hemorrhoids, diverticulitis and GERD/hiatal hernia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that chronic 
allergic rhinitis preexisted active military service and it 
was not aggravated by military service.

2.  The evidence of record shows that the Veteran's peroneal 
nerve peripheral neuropathy is not related the plantar warts 
of the right foot, post excision during military service and 
the Veteran does not have any residuals of plantar warts of 
the right foot, post excision.

3.  The evidence of record reveals that the Veteran served in 
the Republic of Vietnam during the applicable presumptive 
period, therefore exposure to an herbicide agent is conceded.  

4.  The medical evidence of record shows that the Veteran has 
a diagnosis of colloid cyst, right lobe of the thyroid; 
however, this thyroid disorder is not a disease associated 
with exposure to certain herbicide agents as enumerated under 
VA regulation and the evidence of record does not show that 
it is otherwise related to active military service.

5.  The preponderance of the evidence shows that the Veteran 
does not have a medical diagnosis of chronic dry eyes or an 
underlying condition manifested by dry eyes, the symptoms of 
dry eyes is not listed as a disorder associated with exposure 
to certain herbicide agents under VA regulation and the 
evidence of record does not show that it is otherwise related 
to military service. 

6.  The preponderance of the evidence shows that the Veteran 
does not have a medical diagnosis of chronic or recurrent 
eyelid infections, recurrent eyelid infections is not listed 
as a disorder associated with exposure to certain herbicide 
agents under VA regulation and the evidence of record does 
not show that it is otherwise related to military service. 


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

2.  Residuals of plantar warts of the right foot, post 
excision were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3. Colloid cyst, right lobe of the thyroid was not incurred 
in or aggravated during active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 
1112 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, (2009).  

3.  Dry eyes were not incurred in or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A §§ 1110, 1112 (West 2002); 38 C.F.R §§ 
3.303, 3.307, 3.309, (2009).  

4.  Recurrent eyelid infections were not incurred in or 
aggravated during active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A §§ 1110, 1112 (West 
2002); 38 C.F.R §§ 3.303, 3.307, 3.309, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a September 2006 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Specifically, the letter advised the 
Veteran what information and evidence was needed to 
substantiate his service connection claims for sinus 
conditions, thyroid condition, plantar warts, dry eyes and 
eyelid infections, including the information and evidence 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains service treatment records, private 
treatment records and a VA examination report dated in 
December 2006.

The December 2006 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining an oral history and providing a 
physical evaluation of the Veteran.  Following the above, the 
examiner assessed the Veteran's current conditions and he 
provided a nexus opinion, which appeared to be based on the 
medical and lay evidence of record.  Accordingly, the Board 
concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his service connection 
claims for a colloid cyst of the thyroid, dry eyes and eyelid 
infections.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease. See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
the Board notes that there is no competent evidence 
indicating that the Veteran's current diagnosis of colloid 
cyst of the thyroid may be related to service.  In addition, 
the evidence does not indicate that the Veteran's problems 
with dry eyes or chronic eye infections may be related to 
service.  Thus, the Veteran has not presented sufficient 
evidence to trigger VA's duty to provide an examination.

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified further available evidence not already of 
record.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Allergic Rhinitis

The Veteran filed a claim for allergic rhinitis in June 2006.  
He contends that his allergic rhinitis was aggravated during 
active military service.  

In assessing whether the Veteran is entitled to service 
connection for allergic rhinitis, the Board must determine 
whether the Veteran has a current diagnosis of the claimed 
disorder.  A VA examination report dated in December 2006 
reveals that the Veteran has a current diagnosis allergic 
rhinitis.  Thus, the Veteran has the claimed disorder. 

As the evidence indicates that the Veteran may have had 
allergic rhinitis prior to military service, the Board must 
initially determine whether the Veteran's allergic rhinitis 
preexisted enlistment into active service.  VA law provides 
that a Veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137.  The presumption of 
soundness attaches only where there has been an induction 
examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1).

In essence, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the Veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.   
See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

In this case, the pre-induction examination dated in 
September 1965 and the induction examination dated in 
September 1967 shows that clinical evaluations of the Veteran 
were normal and the physicians did not document a diagnosis 
of chronic allergic rhinitis.  In the report of history form 
dated in September 1965 and September 1965, the physicians 
documented that the Veteran had a history of hay fever and 
sinusitis.  However, there was no indication at the 
enlistment examinations that he had chronic allergic 
rhinitis.  Accordingly, the Veteran's chronic allergic 
rhinitis was not noted upon entry into service and therefore, 
the Veteran is presumed to have been sound upon entry.  

As the presumption of soundness applies, the burden shifts to 
the government to rebut the presumption of soundness by clear 
and unmistakable evidence that the Veteran's disability 
existed prior to service and it was not aggravated by 
service.  In this regard, the Veteran's service records 
contain a letter from the Veteran's private physician dated 
and received by the selective service in September 1965.  The 
physician stated that the Veteran "has a chronic allergic 
rhinitis which has necessitated antihistaminic medications 
periodically."  Furthermore, a VA examiner in December 2006 
reviewed the evidence of record and determined that the 
Veteran's allergic rhinitis existed prior to entering 
military service.  Therefore, the Board concludes that the 
record contains clear and unmistakable evidence that the 
Veteran's chronic allergic rhinitis existed prior to active 
military service.  

With respect to the issue of whether there is clear and 
unmistakable evidence that the Veteran's chronic allergic 
rhinitis was not aggravated during active military service, 
the Board observes that the Veteran was treated for sinusitis 
during military service.  The Veteran was provided with a VA 
examination in December 2006.  The examiner determined that 
the Veteran's allergic rhinitis was aggravated during 
military service in that the Veteran had increased symptoms.  
However, the examiner asserted that these symptoms returned 
to baseline for the several years that followed in military 
service signifying that the aggravation resolved.  
Essentially, the examiner provided the opinion that the 
Veteran's symptoms of allergic rhinitis had a temporary 
flare-up during military service.  The Board notes that the 
Court has held that "[t]emporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 537-38 
(1996).  The examiner determined that the increased symptoms 
in service resolved, indicating that the underlying condition 
did not become worse during service.  Based on the foregoing, 
the Board concludes that there is clear and unmistakable 
evidence that the Veteran's allergic rhinitis was not 
aggravated by active military service.  

The Board recognizes that the Veteran's representative noted 
that the VA examiner provided the opinion that the Veteran's 
chronic sinusitis is related to his allergic rhinitis.  He 
argues that this indicates that the Veteran's allergic 
rhinitis was aggravated during service and/or the sinusitis 
is a secondary condition.  In this case, the Board finds that 
the examiner was clear that the Veteran's rhinitis was not 
permanently aggravated during military service and any 
increased symptoms shown in service were a temporary flare-
up.  With respect to whether the Veteran's sinusitis is 
secondary to the allergic rhinitis, the Board will not 
address that issue in this opinion as it has remanded the 
claim of entitlement service connection for sinusitis for 
further development.  

Based on the foregoing, the Board concludes that there is 
clear and convincing evidence that the Veteran's allergic 
rhinitis existed prior to military service and that it was 
not aggravated by service.  Accordingly, entitlement to 
service connection for allergic rhinitis is denied.

Residuals of Plantar Warts of the Right Foot 

The Veteran contends that a plantar wart on his right foot 
was surgically removed in October 1967 during military 
service.  He also reported that he had plantar warts during 
military service after that surgery; however, the warts went 
away without treatment.  He contends that his current 
problems with foot drop and pain are due to the surgery to 
remove the plantar wart in service.  

A review of the Veteran's service treatment records show that 
during military service the Veteran sought treatment for a 
plantar wart on the bottom of his right foot in October 1967 
and the physician excised the wart.  Thereafter, the service 
treatment records document that the Veteran sought treatment 
for plantar warts of the foot in January 1968 and January 
1969.  The record also shows that the Veteran had a callous 
on the right foot in September 1968.  During the September 
1968 separation examination, the Veteran reported that he has 
had or had now foot troubles.  Nonetheless, the Veteran's 
feet were evaluated as clinically normal.  

The Board notes that a private EMG report dated in May 2005 
revealed that the Veteran had residual L5 readiculopathy with 
probable superimposed peroneal neuropathy.  The Veteran was 
provided with a VA examination in December 2006.  The 
examiner reported on physical examination there was no 
indication of a wart on the right foot.  He noted that the 
Veteran had decreased sensation over the top of the right 
foot, over the first three toes.  There was no gross 
indication of weakness and the Veteran had normal heel and 
toe lift.  The examiner noted that an EMG and old medical 
records regarding back surgery were brought in by the Veteran 
and it was placed in the file for reference.  The examiner 
provided the opinion that the wart on the right foot resolved 
without residual and the peroneal nerve peripheral neuropathy 
was related to his back surgery and treatment.  The examiner 
asserted that the peroneal nerve condition could not have 
occurred at the time of the surgical treatment of the wart 
because anatomically the peroneal nerves are not located at 
or around the surgical site.  He concluded that the peroneal 
nerves could not have been injured secondary to the surgery 
for the same reason.  The examiner noted that the Veteran 
reported that the surgery decreased the fat tissue making the 
nerve more easily damaged.  The examiner reasserted that this 
is not anatomically possible and that the condition is not 
related to the Veteran's military service and in particular 
it is not related to the surgical treatment of his planter 
wart.  The Board finds that this opinion is highly probative 
as the examiner reviewed the claims file and he provided a 
clear rationale based on medical evidence and general medical 
principles.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  

The Veteran's statements are the only evidence supporting a 
finding of that the Veteran's current peroneal nerve 
peripheral neuropathy is a residual of the plantar wart 
surgery.  Lay persons can provide an eyewitness account of a 
Veteran's visible symptoms, such as foot pain.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the 
Veteran is not competent to report that his current problems 
with foot drop and pain are the result of the surgery during 
service, because that assessment does not involve a simple 
diagnosis.  Therefore, the Veteran's statements that he has a 
residual disability due to the excise of the plantar wart 
during service have no probative value because lay persons 
are not competent to offer medical opinions as to specific 
diagnoses that require special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that the preponderance of the evidence shows 
that the Veteran's the peroneal nerve peripheral neuropathy 
is not related to active military service to include post 
excision of a plantar wart on the right foot and there is no 
evidence of any residuals of the plantar wart of the right 
foot, post excision.  Accordingly, entitlement to service 
connection for residuals of plantar warts of the right foot, 
post excision is not warranted.




Colloid Cyst of the Right Lobe of the Thyroid

The Veteran filed a claim for colloid cyst of the thyroid in 
June 2006.  He asserts that the nodule on is thyroid is the 
result of exposure to herbicides in Vietnam.  

In this case, the Board observes that private treatment 
records dated in December 1994 and June 1999 shows the 
Veteran was treated for a thyroid nodule. The Veteran 
contends that he still has the nodule on the gland and it 
continues to grow.  Accordingly, the evidence of record 
indicates that the Veteran has a current disability. 

Regarding the Veterans claim that the colloid cyst of the 
thyroid is a result of Agent Orange exposure, the Veteran 
must show the following in order to establish presumptive 
service connection for a disease associated with exposure to 
certain herbicide agents: (1) that he served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specific time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: AL amyloidosis, chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A review of the Veteran's personnel records indicate that the 
Veteran served in the Republic of Vietnam.  In this regard, 
the Veteran's DD Form 214 shows that the Veteran had active 
military service between September 1967 and September 1969 
and his last duty assignment was with Company B 459th Signal 
Brigade in Vietnam.  The Board finds that this is sufficient 
evidence of service in the Republic of Vietnam during the 
applicable presumptive period, therefore exposure to an 
herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6)(iii). 

Even though the Veteran was an herbicide-exposed Veteran, a 
colloid cyst of the thyroid is not among the statutorily 
enumerated diseases, set forth above, for which presumptive 
service connection is available for Veterans exposed to 
herbicide agents during active service.  Accordingly, service 
connection is not warranted based on the herbicide 
presumption.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (1994).  The Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicides, but must also determine whether his disability 
is otherwise the result of active service.  Thus, the fact 
that a veteran does not meet the requirements of a 
presumptive regulation does not preclude him or her from 
establishing, in the alternative, service connection by way 
of proof of actual direct causation.

After a careful review of the Veteran's service treatment 
records, there is no evidence of complaints, treatment or a 
diagnosis of a thyroid nodule or cyst during military 
service.  Specifically, the Board observes that the Veteran's 
entrance examination from in September 1967 and his 
separation examination in September 1969 reveal that the 
Veteran's skin and lymphatics were normal. Furthermore, the 
Veteran has not asserted that he had a colloid cyst of the 
thyroid in service with a continuity of symptomatology since 
service.

As there is no evidence of colloid cyst of the thyroid shown 
in service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current skin disorder and his active 
service.  The Board notes that the claims file does not 
contain any competent medical opinion linking the Veteran's 
thyroid disorder to military service.  

The only evidence of a link between the Veteran's current 
thyroid disorder and military service to include Agent Orange 
exposure are the Veteran's own statements.  Lay persons can 
provide an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to an injury or disease in 
service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 494-95.  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current thyroid disorder 
and military service to include exposure to herbicide agents 
during active military service.  As discussed above, there is 
no probative medical evidence of record supporting the 
Veteran's claim that his colloid cyst of the thyroid is 
related to active military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for colloid cyst of the right lobe of the thyroid 
is not warranted. 

Dry Eye and Eyelid Infections

The Veteran claims service connection for dry eyes and eyelid 
infections.  He contends that his dry eyes and eyelid 
infections are due to Agent Orange exposure during military 
service.  

The Board observes that the Veteran asserts that he has 
problems with dry eyes and eye infections.  In his claim for 
service connection dated in June 2006, he noted that he just 
finished a 30-day treatment for an infection on his upper 
eyelid.  A private treatment record dated in November 1996 
reveals that the Veteran complained of sore eyes that are 
worse in the evening.  A March 1997 private treatment record 
notes that the Veteran provided a history of his eye feeling 
dry and the physician recommended a lubricant.  He also 
reported having left upper lid discomfort.  His physician 
recommended that he follow up with an optometrist or an 
ophthalmologist.  The medical records are absent for any 
other complaints of or treatment for dry eyes or infections 
of the eyelids.  After a careful review of the record, the 
Board concludes that there is no medical evidence of a 
diagnosis for dry eye syndrome or that the symptoms of dry 
eyes are attributable to an underlying eye disorder.  In 
addition there is no medical evidence of any treatment for 
eyelid infections or a diagnosis of chronic eyelid 
infections.  

In addition, with respect to the issue of whether any dry eye 
problem or recurrent eyelid infections are due to Agent 
Orange exposure, the Board notes that the service records 
show that the Veteran served in the Republic of Vietnam 
during the applicable presumptive period, therefore exposure 
to an herbicide agent is conceded.  Nonetheless, dry eyes and 
eyelid infections are not included in the list of statutorily 
enumerated diseases for which presumptive service connection 
is available for Veterans exposed to herbicide agents during 
active service.  

The Board also notes that there is no evidence of complaints, 
treatment or a diagnosis of any eye disorder during military 
service, besides refractive error, which is not considered a 
disease or injury within the meaning of applicable VA 
regulation.  See 38 C.F.R. § 3.303(c).  Furthermore, the 
Veteran has not asserted that he had chronic dry eyes or 
chronic eyelid infections during military service with a 
continuity of symptomatology since discharge from service.  
The record also does not contain any medical opinion linking 
the Veteran's problems with dry eyes or recurrent eyelid 
infections with military service to include herbicide 
exposure.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  Therefore, entitlement to service connection for dry 
eyes and chronic eyelid infections are denied. 

	
ORDER

1.  Entitlement to service connection for allergic rhinitis 
is denied. 

2.  Entitlement to service connection for residuals of 
plantar warts of the right foot is denied.

3.  Entitlement to service connection for colloid cyst is 
denied.   

4.  Entitlement to service connection for dry eyes is denied. 

5.   Entitlement to service connection for eyelid infection 
is denied.


REMAND

A review of the record shows that the remaining issues on 
appeal must be remanded for additional development.  

In a June 2007 statement, the Veteran reported that that he 
had surgery for his diverticulitis last November at the VA 
hospital to remove a part of his sigmoid colon to avoid 
further complications.  He noted that he has been 
hospitalized twice since this surgery for a partial bowel 
obstruction caused by scar tissue.  The record does not 
contain any VA treatment records to include the surgery at 
the VA hospital.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
treatment records pertaining to the Veteran's diverticulitis 
from 2006 to the present. 

The Board notes that the Veteran contends that his 
hemorrhoids and diverticulitis are related to military 
service.  The evidence shows that the Veteran was treated for 
hemorrhoids during military service.  The service treatment 
records also reveal that the Veteran complained of epigastric 
distress.  The Veteran asserts that he has had problems with 
hemorrhoids and diverticulitis since discharge from military 
service.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
foregoing, the Board concludes that a VA examination and 
opinion is necessary in order to adjudicate the Veteran's 
service connection claims for hemorrhoids and diverticulitis 
because the current evidence is not sufficient upon which to 
base a final decision.  

The Veteran contends that his GERD and hiatal hernia are 
related to his military service.  A letter from the Veteran's 
private physician dated in September 1965 reveals that the 
Veteran had an upper gastrointestinal problem in June 1964.  
Although, x-rays revealed no active ulcer, he responded to 
ulcer management.  In the pre-induction examination dated in 
September 1965 and the induction examination dated in 
September 1967, the Veteran provided a history of stomach and 
intestinal problems.  The physician in September 1967 
indicated that the Veteran reported a history of indigestion 
in 1964 and x-rays were negative.  A review of the Veteran's 
treatment records shows that although he complained of and 
received treatment for mid-epigastric discomfort, he was not 
provided with a diagnosis.  However, the Veteran contends 
that he has had gastrointestinal problems since military 
service.  Based on the foregoing, the Board concludes that 
the evidence of record is not sufficient upon which to base a 
final decisions and a VA examination is necessary in order to 
adjudicate the claim.  

With respect to the Veteran's service connection claim for 
sinusitis, the Board observes that the Veteran notes that he 
has had sinusitis all of his life.  The pre-induction 
examination dated in 1965 and the induction examination dated 
in September 1967 show that the physicians documented a 
history of sinusitis and sinus infections.  The service 
treatment records contain a letter dated in September 1965 
from the Veteran's private physician revealing that the 
Veteran has chronic allergic rhinitis which has necessitated 
antihistaminic medications.  The Veteran was also treated on 
several occasions during military service for sinusitis.  The 
Board notes that the Veteran was provided with a VA 
examination in December 2006.  The examiner provided the 
opinion that "since the prsent allergic rhinitis is not 
related to military service...and since the sinusitis is 
related to the allergic rhinitis, the present sinusitis is 
more likely than not not related to his time in military 
service."  Based on the foregoing, the Board finds that 
another VA examination is warranted to determine whether the 
Veteran's sinusitis pre-existed his active military service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
outstanding VA treatment and hospital 
records related to the Veteran's 
diverticulitis. 

2.	Thereafter, the RO should provide the 
Veteran with an apprpriateVA 
examination for the disabilities noted 
in this paragraph.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
including the Veteran's lay statements 
and offer an opinion as to whether any 
hemorrhoids and/ or diverticulitis 
found on examination is at least as 
likely as not (i.e., a fifty percent or 
greater probability), related to the 
Veteran's active military service, to 
include any symptomatology shown in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

3.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
examination in December 2006 to clarify 
his opinion with respect to the 
Veteran's chronic sinusitis.  If the 
examiner who conducted the June 2006 VA 
examination is unavailable, then the RO 
should provide the Veteran with a VA 
examination from an appropriate 
specialist to determine the etiology of 
the Veteran's chronic sinusitis or 
sinus infections.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion with respect to 
the following questions:

a.	Whether it is clear that the 
Veteran's chronic sinusitis 
preexisted military service. In 
this regard, the Board also 
requests that the examiner discuss 
whether the Veteran's sinusitis is 
related to the Veteran's allergic 
rhinitis.  Please address the VA 
opinion dated in December 2006 
with respect to chronic sinusitis.  
The examiner should provide a 
complete rationale for all 
conclusions reached and he or she 
should address the Veteran's 
statements, the history provided 
in the pre-induction and induction 
examination, and the letter 
written by the Veteran's private 
physician dated in September 1965.  
A discussion of the facts and the 
medical principles involved will 
be of considerable assistance to 
the Board.  

b.	If the examiner determines that 
the chronic sinusitis existed 
prior to military service, then 
the examiner should provide an 
opinion on whether the evidence of 
record shows that the sinusitis 
was aggravated (i.e., increased in 
disability) beyond normal 
progression of the disorder during 
service. 

c.	If the examiner determines that 
the sinusitis did not preexist 
service, then the examiner should 
provide an opinion on whether it 
is as likely as not (i.e., a 50 
percent probability or more) that 
the Veteran's current diagnosis of 
chronic sinusitis is related to 
active military service, to 
include any symptomatology shown 
in service.  

The examiner should provide a rationale 
for all conclusions reached.  

4.	 The RO should schedule the Veteran for 
an examination to determine the 
identity and etiology of any 
gastrointestinal disorder that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion with respect to 
the following questions:

a.	Whether GERD, hiatal hernia or any 
other digestive disorder found on 
examination is at least as likely 
as not (i.e., a fifty percent or 
greater probability) etiologically 
related to the Veteran's active 
military service.  The examiner 
should provide a complete 
rationale for all conclusions 
reached.
b.	If the examiner determines that 
the Veteran's GERD, hiatal hernia 
or other digestive disorder found 
on examination is not related to 
active military service because it 
existed prior to service, please 
provide a clear rationale for this 
opinion based on medical evidence.  
In addition, the examiner is 
requested to provide an opinion on 
whether there is evidence that the 
Veteran's pre-existing GERD, 
hiatal hernia or other digestive 
disorder was increased in 
disability during military 
service.  If the answer is yes, 
then provide an opinion on whether 
the increase in disability was due 
to the natural progression of the 
disease.  The examiner should 
provide a complete rationale for 
all conclusions reached.

5.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for hemorrhoids, 
diverticulitis, sinusitis and 
GERD/hiatal hernia, based on a review 
of the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


